Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 20 recites “for creating for each of the gas sensors sensing results, wherein the gas concentration processor comprises a second trained model based algorithm processor and a second trained model for the second trained model based algorithm processor”.  
Examiner amend the limitation by deleting the initial “for.”  The limitation should now read as “ [[for]] creating for each of the gas sensors sensing results, wherein the gas concentration processor comprises a second trained model based algorithm processor and a second trained model for the second trained model based algorithm processor”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “feature extraction processor configured for receiving the preprocessed signal samples and for extracting one or more feature values from the received preprocessed signal samples of each of the gas sensors based on characteristics of the received preprocessed signal samples of the respective gas sensor; a humidity processor configured for receiving a first group of the feature values and for estimating a humidity value of the mixture of gases, wherein the humidity processor comprises a first trained model based algorithm processor and a first trained model for the first trained model based algorithm processor, wherein the first group of feature values is fed to inputs of the first trained model based algorithm processor, and wherein the humidity value is based on an output of the first machine learning algorithm processor; and a gas concentration processor configured for receiving a second group of the feature values and the humidity value, and creating for each of the gas sensors sensing results, wherein the gas concentration processor comprises a second trained model based algorithm processor and a second trained model for the second trained model based algorithm processor, wherein the second group of feature values is fed to inputs of the second trained model based algorithm processor, wherein the sensing results are based on output values at one or more outputs of the second machine learning algorithm processor, and wherein the sensing results depend on the humidity value” as set forth in claims 1-20 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen et al. (“Multi gas sensors using one nanomaterial, temperature gradient, and machine learning algorithms for discrimination of gases and their concentration,” Analytica Chimica Acta, Volume 1124, 2020, Pages 85-93, ISSN 0003-2670); Carbonelli (US PGPub 2020/0271605).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/            Primary Examiner, Art Unit 2852